In re Foret, Elward; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of St. Mary, 16th Judicial District Court, Div. “D”, to the Court of Appeal, First Circuit, No. KW90 0112.
Granted in part; denied in part. The trial court is ordered to provide the relator with copies of his commitment order and the minute entries in this case. However, the relator has failed to demonstrate a specified need for the remaining documents sought or that he has complied with the procedures set forth in the Public Records Law, La.R.S. 44:1 et seq., for those, documents not in the custody of the district court.
KIMBALL, J., not on panel.